Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed March 14, 2022 and the Interview conducted on June 14, 2022.

3.	Claims 1-30 have been examined and are pending with this action.


Allowable Subject Matter
4.	Claims 1-30 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed March 14, 2022.

5.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “transmitting, via one or more communications networks, a trained instance of a machine learning model to at least one of the plurality of edge computing devices; collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices, the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices; generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data; and transmitting, via the one or more communications networks, the re-trained instance of the machine learning model to at least one of the plurality of edge computing devices” as recited in independent claims 1, 11, and 21.
	Specifically, although prior arts teaches retraining machine-learning models and labeling training data on unlabeled observations, prior art fails to explicitly teach “collecting, via the one or more communications networks, feedback data from the at least one of the plurality of edge computing devices, the feedback data including labeled observations generated by the execution of the trained instance of the machine learning model at the at least one of the plurality of edge computing devices on unlabeled observations captured by the at least one of the plurality of edge computing devices; generating a re-trained instance of the machine learning model from the trained instance using the collected feedback data”, as recited in independent claims 1 and 13, and similarly recited in independent claim 25.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443